Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 11 drawn to a functionalized mRNA, which comprises a double-stranded RNA comprising an mRNA and at least one RNA oligomer hybridizing with the mRNA..
Group II, claims 2-10, drawn to an mRNA carrier, which loads therein an mRNA encoding a target gene and at least one RNA oligomer hybridizing with the mRNA, wherein the RNA oligomer comprises: (a) an RNA sequence consisting of a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA, or (b) an RNA sequence having an identity of 90% or more to a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA, and hybridizing with the mRNA, and the RNA oligomer is chemically unmodified or is chemically modified.
Group III, claim 12, drawn to a method for stabilizing a carrier.

Group V, claims 14-20, drawn to a mRNA vaccine, which comprises a double-stranded RNA consisting of an mRNA encoding an antigen and at least one RNA oligomer hybridizing with at least the poly A sequence of the mRNA, wherein the at least one RNA oligomer is chemically unmodified or is chemically modified.
Group VI, claims 21-30, drawn to an mRNA vaccine, which comprises a double-stranded RNA consisting of an mRNA encoding an antigen, at least one first RNA oligomer hybridizing with the mRNA, and a second RNA oligomer hybridizing with the first RNA oligomer, wherein the first RNA oligomer comprises:
(a) an RNA sequence comprising a first RNA sequence consisting of a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA, and a second RNA sequence consisting of a sequence of 10 to 200 nucleotides complementary to the sequence of the second RNA oligomer, in this order from the 5'-terminus thereof,

(b) an RNA sequence comprising a first RNA sequence having an identity of 90% or more to a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA and hybridizing with the mRNA, and a second RNA sequence having an identity of 90% or more to a sequence of 10 to 200 nucleotides complementary to the sequence of the second RNA oligomer and hybridizing with the second RNA oligomer, in this order from the 5'-terminus thereof,
(c) an RNA sequence comprising a second RNA sequence consisting of a sequence of 10 to 200 nucleotides complementary to the second RNA oligomer, and a first RNA sequence consisting of a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA, in this order from the 5'-terminus thereof, or
(d) an RNA sequence comprising a second RNA sequence having an identity of 90% or more to a sequence of 10 to 200 nucleotides complementary to the sequence of the second RNA oligomer and hybridizing with the second RNA oligomer, and a first RNA sequence having an identity of 90% or more to a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA and hybridizing with the mRNA, in this order from the 5'-terminus thereof.

The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The inventions are drawn to multiple methods and multiple products, therefore as per 37 CFR § 1.475(a)-(d), applications containing claims drawn to more than one categories of invention (as defined by section (b)) are not considered to have unity of invention (see particularly section (c)).    See the following:
37 CFR § 1.475 Unity of invention before the International Searching Authority, the International Preliminary Examining Authority and during the national stage.

(a)     An international and a national stage application shall relate to one invention only
or to a group of inventions so linked as to form a single general inventive concept
(“requirement of unity of invention”). Where a group of inventions is claimed in an
application, the requirement of unity of invention shall be fulfilled only when there is
a technical relationship among those inventions involving one or more of the same
or corresponding special technical features. The expression “special technical
features” shall mean those technical features that define a contribution which each
of the claimed inventions, considered as a whole, makes over the prior art.

(b)     An international or a national stage application containing claims to different
categories of invention will be considered to have unity of invention if the claims
are drawn only to one of the following combinations of categories:

(1)    A product and a process specially adapted for the manufacture of said
product; or
(2)     A product and process of use of said product; or
(3)     A product, a process specially adapted for the manufacture of the said
product, and a use of the said product; or
(4)     A process and an apparatus or means specifically designed for carrying out
the said process; or
(5)     A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out the
said process.

(c)     If an application contains claims to more or less than one of the combinations of
categories of invention set forth in paragraph (b) of this section, unity of invention
might not be present.

(d)     If multiple products, processes of manufacture or uses are claimed, the first
invention of the category first mentioned in the claims of the application and the
first recited invention of each of the other categories related thereto will be
considered as the main invention in the claims, see PCT Article 17(3)(a) and §
1.476(c).

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."  A lack of unity of invention determination begins with a consideration of the claims in light of the description and drawings. Lack of unity of invention may be directly evident “a priori,” or before considering any prior art when no special technical feature is common to each of the independent claims. Alternatively, lack of unity of invention may only become evident “a posteriori,” or after considering the claims in relation to the prior art. 
	The special technical feature is drawn to a functionalized mRNA, which comprises a double-stranded RNA comprising an mRNA and at least one RNA oligomer hybridizing with the mRNA (claim 1). Ryskov et al. (Molecular Biology Reports 1 (1973) 215-219) teach hybridization of mRNA and pre-mRNA with sequences forming double-stranded structures (title abstract).  Additionally Ryskov et al. teach the double stranded II Materials and Methods section).  This special technical feature lacks novelty in the art.  Accordingly, any subsequent patentably distinct invention lacks unity with the first group, see 37 CFR § 1.476 (d).
	Therefore there is no special technical feature, as required for co-examination and restriction is required because there is no unity of invention or inventive step.  A single group must be elected.
Multiple Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633